DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 02/23/2021 is acknowledged.
Claims 7, 8 & 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
As to Claim 7, the limitation “the first sealing portion contacts both of the annular surface portion and the first annular wall portion”, in Lines 7-8, does not read on elected Species I.  Species I contains a sealing member which only contacts the first annular wall portion and the first extension, not the annular surface portion 413.  Species II & II, as shown in Figures 8 & 9, respectively, show the first sealing portion (434 in Figure 8, 430 in Figure 9) contacts both of the annular surface portion (413 in both Figures 8/9) and the first annular wall portion (411 in both Figures 8/9).
As to Claim 8, the limitation “a height of the first sealing portion is equal to a distance from the annular surface portion to the end of the first extended portion” does not read on elected Species I.  Species II is the only species to show this structure.
As to Claim 12, the limitation “a length of the sealing member in the longitudinal direction is greater than a length of each of the first annular wall portion and the first extended portion in the longitudinal direction” does not read on elected Species I.  The length of the sealing member in Figures 7 appears to be smaller than the length of either the first annular wall portion and the first extended portion in the longitudinal direction.  However, this is never positively stated in the specification nor shown in the Drawings.  Additionally, this feature 

Claims 3 & 16 contain Markush claims which provide options not supported in the elected species.  These limitations will be examined in accordance with MPEP 803.02(III)(A).
The limitation “the sealing member accommodates one of a first end of the first flow passage guide or a second end of the second flow passage guide, and contacts the other of the first end of the first flow passage guide or the second end of the second flow passage guide” in Claim 3 is a Markush limitation.  Applicant elected Species I, which reads on Figure 7, and does not show the sealing member 430 accommodating any portion of the second flow passage guide 420, but only shows the sealing member 430 in contact with the second flow passage guide 420 outer extended portion 421.  The option for “the sealing member accommodates…a second end of the second flow passage guide, and contacts…the first end of the first flow passage guide”, within the limitation, does not correspond to the elected species.  Therefore, the limitation will be examined in accordance with MPEP 803.02(III)(A).
The limitation “a contact surface that is disposed at a second side of the sealing member opposite the first side and that contacts the drive portion or the second flow passage guide” in Claim 16 is a Markush limitation.  Applicant elected Species I, which reads on Figure 7, and does not show the sealing member 430 in contact with the drive portion 20.  The option for “a contact surface that is disposed at a second side of the sealing member opposite the first side and that contacts the drive portion”, within the limitation, does not correspond to the elected species.  Therefore, the limitation will be examined in accordance with MPEP 803.02(III)(A).

Election was made without traverse in the reply filed on 02/23/2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR10-2018-0056617 on 05/17/2018. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0056617 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "10" and "210" have both been used to designate casing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract contains purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: in Paragraph 0015, the term “rotor 22” should read --rotator 22--, since each of the remaining references to Element 22 define Element 22 as rotator and the term “rotator” is the term used in the claims.  
Appropriate correction is required.

Claim Objections
Claims 2 & 17 are objected to because of the following informalities:
Claim 2, Line 5, the term “driving portion” should read --drive portion--
Claim 4, Line 5, the term “driving portion” should read --drive portion--
Claim 17, Line 5, the limitation “a second surface and that contacts the second flow passage guide” should read --a second surface--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 10 & 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the limitation “a flow passage separation unit that divides a space defined between the drive portion and the compression portion into an inside space facing the rotary shaft and an outside space opposite to the inside space”, in Lines 8-10, is indefinite.  The limitation states the inside space faces the rotary shaft in an attempt to differentiate the inside space from the outside space.  However, the radially inner portion of the outside space also faces the rotary shaft, so it is not clear how the inside space facing the rotary shaft differentiates the inside space from the outside space.  The limitation states the outside space is opposite to the inside space, but it does not provide a reference stating what structure or reference the term “opposite to” is in relation to.  For the purpose of examination the limitation will be interpreted as a flow passage separation unit that divides a space defined between the drive portion and the compression portion into an inside space and an outside space, the outside space is radially outward from the inside space with respect to the rotary shaft.
As to Claim 4, the limitation “the second flow passage guide comprises a first extension portion that extends from the driving portion to a surface of the first annular wall portion in a direction toward the compression portion”, in Lines 4-6, is indefinite.  The limitation is written in a OR if the structure was intended to be defined as the second flow passage guide comprises a first extension portion that extends from the driving portion parallel to a surface of the first annular wall portion in a direction toward the compression portion.  The latter option will be how the limitations is interpreted, since this structure is clearly shown in elected Species I.
As to Claim 6, the limitation “the second flow passage guide comprises a first extension portion that extends from the driving portion to a side surface of the first annular wall portion in a direction toward the compression portion”, in Lines 4-6, is indefinite.  The limitation is written in a manner in which one of ordinary skill in the art would conclude the first extension is in contact with both the second flow passage guide and a surface of the first annular wall portion.  Each of the figures defining the different species show a radial gap between the first extension portion and the first annular wall portion, so none of the figures show the claimed structural feature.  As such, it is not clear if this structure was intended to be in defined in this manner, OR if the structure was intended to be defined as the second flow passage guide comprises a first extension portion that extends from the driving portion parallel to a surface of the first annular wall portion in a direction toward the compression portion.  The latter option will be how the limitations is interpreted, since this structure is clearly shown in elected Species I.
As to Claim 9, the limitation “the second flow passage guide comprises a first extended portion that extends from the drive portion toward the compression portion, that is spaced apart from an end of the first annular wall portion in a longitudinal direction, and that is spaced apart from the first annular wall portion in a radial direction of the rotary shaft”, in Lines 4-7, is indefinite.  None of the figures show the first extended portion longitudinally spaced from an end an end of the first extended portion 421 longitudinally spaced from an end of the first annular wall portion 411, which is how the limitation will be interpreted.

As to Claim 19, the limitation “the sealing member has: an inner surface that receives an end of the first flow passage guide; and an outer surface that contacts the second flow passage guide”, in Lines 3-5, is indefinite.  The terms “an inner surface” and “an outer surface” in the limitation are not clear.  A sealing member “first surface” was defined in Claim 18, Line 21, which contacts the first flow passage guide, just as the inner surface does.  Although these are different terms, the “first surface” and “inner surface” of the sealing member appear to reference the same surface, since both surfaces contact the first flow passage guide.  As such, it is not clear if two surfaces are being defined or if the two terms are referencing the same space.  For the purpose of examination, the two terms will be considered the same surface.  Additionally, a sealing member “second surface” was defined in Claim 18, Line 2e, which contacts the second flow passage guide, just as the outer surface does.  Although these are different terms, the “second surface” and “outer surface” of the sealing member appear to reference the same surface, since both surfaces contact the second flow passage guide.  As such, it is not clear if two surfaces are being defined or if the two terms are referencing the same space.  For the purpose of examination, the two terms will be considered the same surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 10 & 13-20 are rejected under 35 U.S.C. 102 as being unpatentable over Kobayashi (EP2063122 - submitted by Applicant).
As to Claim 1, Kobayashi teaches a scroll compressor (Figure 1) comprising: a casing (10); a drive portion (30/32/32c) coupled to an interior (as shown in Figure 1) of the casing (10); a rotary shaft (23) that extends from (as shown in Figure 1) the drive portion (30/32/32c) and that is configured to be rotated by (Paragraph 0016) the drive portion (30/32/32c); a compression portion (20/21/22) coupled to (Paragraph 0015) the rotary shaft (23) and configured to compress and discharge refrigerant (Paragraph 0014); and a flow passage separation unit (32d/33/34) that divides a space (see Figure 1 below) defined between the drive portion (30/32/32c) and the compression portion (20/21/22) into an inside space (see Figure 1 below) and an outside space (see Figure 1 below), the outside space (see Figure 1 below) is radially outward (as shown in Figure 1) from the inside space (see Figure 1 below) with respect to the rotary shaft (23), the flow passage separation unit (32d/33/34) comprising: a first flow passage guide (33) that extends from (as shown in Figure 1) the compression portion (20/21/22) toward (as shown in Figure 1) the drive portion (30/32/32c), a second flow passage guide (32d) that extends from (as shown in Figure 1) the drive portion (30/32/32c) toward the compression portion (20/21/22); and a sealing member (34) that contacts at least one of (334 contacts both 33 and 32d, as shown in Figure 1) the first flow passage guide (33) or the second flow passage guide (32d) and that is configured to cover (as shown in Figure 1) a gap (see Figure 1 below) defined between the first flow passage guide (33) and the second flow passage guide (32d).

    PNG
    media_image1.png
    837
    668
    media_image1.png
    Greyscale

Kobayashi Figure 1, Modified by Examiner


As to Claim 2, Kobayashi teaches all the limitations of Claim 1, and continues to teach the first flow passage guide (33) comprises a first annular wall portion (see Figure 1 below) that extends from (as shown in Figure 1) the compression portion (20/21/22) toward the drive portion (30/32/32c), wherein the second flow passage guide (32d) comprises a first extended portion (see Figure 1 below) that extends from (as shown in Figure 1) the driving portion (30/32/32c) toward the compression portion (20/21/22), and wherein the sealing member (34) has a first surface that contacts a side surface of the first annular wall portion (see Figure 1 below) and a second surface that contacts a side surface of the first extended portion (see Figure 1 below).

    PNG
    media_image2.png
    837
    668
    media_image2.png
    Greyscale

Kobayashi Figure 1, Modified by Examiner


As to Claim 3, Kobayashi teaches all the limitations of Claim 1, and continues to teach the sealing member (34) accommodates (between protruding pieces 34d) a first end (the end of 33 between protruding pieces 34d in Figure 1) of the first flow passage guide (33), and contacts the second end (the portion in contact with 32d in Figure 1) of the second flow passage guide (32d).  See Election/Restrictions section above for clarification on why only a portion of the limitation is being examined.
As to Claim 4, Kobayashi teaches all the limitations of Claims 1 & 3, and continues to teach the first flow passage guide (33) comprises a first annular wall portion (see Figure 1 below) that extends from (as shown in Figure 1) the compression portion (20/21/22) toward the drive portion (30/32/32c), wherein the second flow passage guide (32d) comprises a first extension portion (see Figure 1 below) that extends from the driving portion (as shown in Figure 1) parallel to (see 112(b) rejection above for clarification on interpretation) a surface (see Figure 1 below) of the first annular wall portion (see Figure 1 below) in a direction toward (as shown in Figure 1) the compression portion (20/21/22), and wherein the sealing member (34) comprises: a first sealing portion (the radially inward portion of 34, as shown in Figure 1) that contacts a first surface (the radially inward surface of the first annular wall surface, as shown in Figure 1) of the first annular wall portion (see Figure 1 below), a second sealing portion (the radially outward portion of 34, as shown in Figure 1) that contacts both of a second surface (as shown in Figure 1 below) of the first annular wall portion (as shown in Figure 1) opposite to the first surface (as shown in Figure 1) and a surface of the first extension portion (see Figure 1 below), and a third sealing portion (see Figure 1 below; the section below the first annular wall portion) that connects the first sealing portion to the second sealing portions (as shown in Figure 1).

    PNG
    media_image3.png
    837
    668
    media_image3.png
    Greyscale

Kobayashi Figure 1, Modified by Examiner



As to Claim 5, Kobayashi teaches all the limitations of Claim 1, and continues to teach the sealing member (34) has a C-shape (see Figure 1 below), and receives at least a portion of (as shown in Figure 1) the first flow passage guide (33).  To clarify and to differentiate between the Requirement for Restriction defined species, Examiner interprets “the sealing member has a C-shape” and “the sealing member is C-shaped” differently.  The phrase “the sealing member has a C-shape” allows for any shape which is partially formed from a C-shape.  The phrase “the sealing member is C-shaped” allows only for a shape which is C-shaped, without any other structural extensions.

    PNG
    media_image4.png
    477
    438
    media_image4.png
    Greyscale

Kobayashi Figure 1, Modified by Examiner

As to Claim 6, Kobayashi teaches all the limitations of Claim 1, and continues to teach the first flow passage guide (33) comprises a first annular wall portion (see Figure 1 below) that extends from (as shown in Figure 1) the compression portion (20/21/22) toward the drive portion (30/32/32c), wherein the second flow passage guide (32d) comprises a first extension portion (see Figure 1 below) that extends from the drive portion (as shown in Figure 1) parallel to (see 112(b) rejection above for clarification on interpretation) a side surface (the radially inward surface of the first annular wall surface, as shown in Figure 1) of the first annular wall portion (see Figure 1 below) in a direction toward (as shown in Figure 1) the compression portion (20/21/22), and wherein the sealing member (34) comprises: a first sealing portion (the radially inward portion of 34, as shown in Figure 1) that contacts the side surface (the radially inward surface of the first annular wall surface, as shown in Figure 1) of the first annular wall portion (see Figure 1 below), a second sealing portion (as shown in Figure 1 below) that extends from the first sealing portion (as shown in Figure 1 below) and that contacts an end of the first extended portion (as shown in Figure 1 below).

    PNG
    media_image5.png
    837
    668
    media_image5.png
    Greyscale

Kobayashi Figure 1, Modified by Examiner

As to Claim 9, Kobayashi teaches all the limitations of Claim 1, and continues to teach the first flow passage guide (33) comprises a first annular wall portion (see Figure 1 below) that extends from (as shown in Figure 1) the compression portion (20/21/22) toward the drive portion (30/32/32c), wherein the second flow passage guide (32d) comprises a first extended portion (see Figure 1 below) that extends from the drive portion (30/32/32c) toward the compression portion (20/21/22), that is spaced apart from (as shown in Figure 1) the first annular wall portion (see Figure 1 below) in a radial direction (as shown in Figure 1) of the rotary shaft (23), and an end of the first extended portion longitudinally spaced from an end of the first annular wall portion (see Figure 1 below; see 112(b) above for clarification of interpretation); and wherein the sealing member has an L-shape (see Figure 1 in Claim 16 rejection below) and is configured to cover a gap (as shown in Figure 1) defined between the first annular wall portion (see Figure 1 below) and the first extended portion (see Figure 1 below).

    PNG
    media_image6.png
    837
    668
    media_image6.png
    Greyscale

Kobayashi Figure 1, Modified by Examiner

As to Claim 10, Kobayashi teaches all the limitations of Claim 1, and continues to teach the first flow passage guide (33) is spaced apart from the second flow passage guide (32d) in a radial direction (as shown in Figure 1) of the rotary shaft (23), and wherein the sealing member (34) comprises end portions (34d/34a) that are supported by (as shown in Figure 1) the first flow passage guide (33) and the second flow passage guide (32d).  The term “supported by” is interpreted broadly in this limitation.  When viewing instant application Figure 7, it appears the sealing member 430 is only support by second flow passage guide 420 in the sense that sealing member 430 is in contact with second flow passage guide 420.  In the same sense, Kobayashi sealing member 34 is in contact with second flow passage guide 32d, and therefore teaches the limitation of the claim.
As to Claim 13, Kobayashi teaches all the limitations of Claim 1, and continues to teach the sealing member (34) is disposed between (as shown in Figure 1) the first flow passage guide (33) and the second flow passage guide (32d), the sealing member (34) being in surface contact with (see Figure 1 in the Claim 2 rejection above) the first flow passage guide (33) and the second flow passage guide (32d).
As to Claim 14, Kobayashi teaches all the limitations of Claims 1 & 13, and continues to teach the first flow passage guide (33) and the second flow passage guide (32d) partially overlap each other in a radial direction of the drive portion (see Figure 1 below).

    PNG
    media_image7.png
    477
    438
    media_image7.png
    Greyscale

Kobayashi Figure 1, Modified by Examiner

As to Claim 15, Kobayashi teaches all the limitations of Claims 1, 13 & 14, and continues to teach the sealing member (34) has a C-shape (see Figure 1 in Claim 5 rejection above), and wherein the sealing member (34) has: an inner surface (the two surfaces of 34d facing each other in Figure 1 can be considered inner surfaces) that is coupled to (as shown in Figure 1) the first flow passage guide (33) and that contacts (as shown in Figure 1) the first flow passage guide (33); and an outer surface (the surface of 34a in contact with 32d in Figure 1), a part of (as shown in Figure 1) the outer surface (the surface of 34a in contact with 32d) contacting (as shown in Figure 1) a side surface (the surface of 32d in contact with 34a in Figure 1) of the second flow passage guide (32d).  To clarify and to differentiate between the 
As to Claim 16, Kobayashi teaches all the limitations of Claims 1, 13 & 14, and continues to teach the sealing member (34) has an L-shape (see Figure 1 below), and wherein the sealing member (34) has: an end portion (34d) disposed at a first side (the top side of 34, as viewed in Figure 4) of the sealing member (34) and supported by (as shown in Figure 1) the first flow passage guide (33); and a contact surface (the surface of 34a in contact with 32d) that is disposed at a second side (the bottom side of 34, as viewed in Figure 4) of the sealing member (34) opposite the first side (the top side of 34, as viewed in Figure 4) and that contacts (as shown in Figure 1) the second flow passage guide (32d).  See Election/Restrictions section above for clarification on why only a portion of the limitation is being examined.  To clarify and to differentiate between the Requirement for Restriction defined species, Examiner interprets “the sealing member has a L-shape” and “the sealing member is L-shaped” differently.  The phrase “the sealing member has a L-shape” allows for any shape which is partially formed from an L-shape.  The phrase “the sealing member is L-shaped” allows only for a shape which is L-shaped, without any other structural extensions.

    PNG
    media_image8.png
    477
    438
    media_image8.png
    Greyscale

Kobayashi Figure 1, Modified by Examiner

As to Claim 17, Kobayashi teaches all the limitations of Claims 1, 13 & 14, and continues to teach the sealing member (34) has a straight-line shape (see Figure 1 below), and wherein the sealing member (34) has: a first surface (the surfaces of 34d which face each other in Figure 1) that contacts (as shown in Figure 1) the first flow passage guide (33); and a second surface (the surface of 34a in contact with 32d) that contacts (as shown in Figure 1) the second flow passage guide (32d).  To clarify and to differentiate between the Requirement for Restriction defined species, Examiner interprets “the sealing member has a straight-line shape” and “the sealing member is straight-line shaped” differently.  The phrase “the sealing member has a straight-line shape” allows for any shape which is partially formed from a straight-line 

    PNG
    media_image9.png
    477
    438
    media_image9.png
    Greyscale

Kobayashi Figure 1, Modified by Examiner

As to Claim 18, Kobayashi teaches all the limitations of Claim 1, and continues to teach a stator (32) coupled to an inner space (the space within casing 10) of the casing (10), the stator (32) comprising a coil winding portion (32b/32c) around which one or more coils are wound (as shown in Figure 2; Paragraph 0020), the coil winding portion (32b/32c) being disposed at an inner circumferential surface (see Figure 2 below) of the stator (32); a rotator (31) accommodated in (as shown in Figure 2; Paragraph 0019) the stator (32) and configured to rotate relative to (although Kobayashi does not explicitly state the rotor rotates relative to the 

    PNG
    media_image10.png
    391
    558
    media_image10.png
    Greyscale

Kobayashi Figure 2, Modified by Examiner

As to Claim 19, Kobayashi teaches all the limitations of Claims 1 & 18, and continues to teach the sealing member (34) has a C-shape (see Figure 1 in Claim 5 rejection above), and wherein the sealing member (34) has: an inner surface (the two surfaces of 34d facing each other in Figure 1 can be considered inner surfaces) that receives (as shown in Figure 1) an end (the bottom end of Element 33, as shown in Figure 1) of the first flow passage guide (33); and an outer surface (the surface of 34a in contact with 32d in Figure 1) that contacts (as shown in Figure 1) the second flow passage guide (32d).  To clarify and to differentiate between the Requirement for Restriction defined species, Examiner interprets “the sealing member has a C-shape” and “the sealing member is C-shaped” differently.  The phrase “the sealing member has a C-shape” allows for any shape which is partially formed from a C-shape.  The phrase “the sealing member is C-shaped” allows only for a shape which is C-shaped, without any other structural extensions.
As to Claim 20, Kobayashi teaches all the limitations of Claims 1 & 18, and continues to teach the sealing member (34) has an L-shape (see Figure 1 in the Claim 16 rejection above), wherein the first flow passage guide (33) supports an end (34d) of the sealing member (34), and wherein the second surface (the surface of 34a in contact with 32d in Figure 1) of the sealing member (34) contacts a surface (the surface of 32d in contact with 34a in Figure 1) of the second flow passage guide (32d).

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to Claim 11, the prior art of record teaches a scroll compressor with first and second flow passage guides in contact with a sealing member, where the sealing member is in contact with an inner surface of a first annular wall portion and an inner surface of a first extended portion.  However, the prior art does not teach “the sealing member is in contact with…an outer surface of the first extended portion”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 11.  The closest art of record is Kobayashi (EP2063122).  However, Kobayashi describes the sealing member (34) in contact with an inner surface of a first extended portion (the radially inner portion of 34, as shown in the Claim 2 rejection above).  It would not be obvious to one of ordinary skill in the art to modify Kobayashi without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 11, is neither anticipated nor made obvious by the prior art of record in the Examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (U.S. PGPub 2016/0040672) describes a scroll compressor with a flow passage separation unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.